      Case 1:18-cv-00067-DLH-CRH Document 89 Filed 10/02/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

First International Bank & Trust, as)
Trustee of the Clarence and E. Mae  )
Helling Family, Trust,              )     ORDER OF STAY
                                    )
              Plaintiff,            )
                                    )
       vs.                          )
                                    )     Case No. 1:18-cv-067
Oasis Petroleum North America LLC,  )
                                    )
              Defendant.            )
______________________________________________________________________________

       On October 1, 2020, Defendant Oasis Petroleum North America LLC "("Oasis") filed a

"Suggestion of Bankruptcy." See Docket No. 88. In that notice, it requests any further legal

proceedings in this matter, or execution on any judgment entered, be stayed pursuant 11 U.S.C. §

362(a)(1). Section 362(a)(1) provides that, upon the filing of a bankruptcy petition, all judicial and

other proceedings are stayed. See 11 U.S.C.§ 362(a)(1); see also Missouri v. U.S. Bankruptcy

Court for E.D. of Arkansas, 647 F.2d 768, 775 (8th Cir. 1981).

       On September 30, 2020, Oasis filed a Chapter 11 bankruptcy petition in the United States

Bankruptcy Court for the Southern District of Texas. Consequently, this matter is STAYED

pursuant to 11 U.S.C. § 362.

       IT IS SO ORDERED.

       Dated this 2nd day of October, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
